—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 6, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as an assistant manager in the billing department of a medical office. Claimant left her employment after her new supervisor refused to schedule her work hours to accommodate her school schedule. The Board denied claimant’s application for unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. We find that this decision is supported by substantial evidence in the record. There is no dispute that the reason claimant left her job was because her new supervisor refused to allow her to work hours which accommodated her school schedule. Because this is not a justifiable reason for claimant to have left her employment, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.